        Case 7:19-cr-00548-KMK Document 30 Filed 09/08/20 Page 1 of 1
         Case 7:19-cr-00548-KMK Document 29 Filed 09/08/20 Page 1 of 1

OFFICES OF FREDERICK P. HAFETZ LLC
ATTORNEYS AT LAW



10 EAsT 40™ STREET, 48™ FLOOR
NEW YORK. N.Y. 10016
TELEPHONE: (212) 997-7400
TELECOPIER. (2 I 2) 997-7646


                                                       September 8, 2020
VIAECF
Hon. Kenneth M. Karas
United States District Judge
United States District Court
Southern District of New York
The Hon. Charles L. Brieant Jr.
Federal Building and United States Courthouse
3 00 Quarropas St.
White Plains, NY 10601-4150
                Re:    United States v. Gabriel Letizia Jr .•
                            19-CR-548 (KMK)

Dear Judge Karas :
       I represent Defendant Letizia in the above entitled case. Defendant' s pretrial motions are
due on September 15. I am writing to the Court to request permission to file an oversize brief.
My brief in support of the pretrial motion will be approximately 45 pages.
         The brief I am filing is in support of a motion to suppress all evidence obtained pursuant
to searches made during the investigation of this case. There were seven search warrants issued
in this case over a two-month period. In addition, there were also searches conducted without
warrants. Our brief deals with many issues concerning these searches, including: authorization of
general warrants; lack of probable cause in several of the warrants; impropriety in the execution
of the warrants; and the appropriate remedy for violation of Defendant' s constitutional rights.
       I would greatly appreciate the Court permitting me to file a pretrial motion brief of 45
pages in length.
                                                       Respectfully submitted,
     Granted.
                                                                SIS
     So Ordered.
                                                       Frederick P. Hafetz


     9/8/20
